Case 2:19-cv-06564-JFW-E Document 40 Filed 09/25/19 Page 1 of 3 Page ID #:139




  1 JEFFREY D. GOLDMAN (Bar No. 155589)
    jgoldman@jmbm.com
  2 JESSICA P. G. NEWMAN (Bar No. 309170)
    jnewman@jmbm.com
  3 JEFFER MANGELS BUTLER & MITCHELL LLP
    1900 Avenue of the Stars, 7th Floor
  4 Los Angeles, California 90067-4308
    Telephone: (310) 203-8080
  5 Facsimile: (310) 203-0567
  6 Attorneys for UMG COMMERCIAL
    SERVICES, INC., UNIVERSAL MUSIC
  7 INVESTMENTS, INC., AND UMG
    RECORDING SERVICES, INC.
  8
                      UNITED STATES DISTRICT COURT
  9
          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11
    DEUCE STUDIO, a United Kingdom                       Case No. 2:19-cv-06564
 12 Partnership,
                                                         STIPULATION TO EXTEND TIME
 13                      Plaintiff,                      TO RESPOND TO INITIAL
                                                         COMPLAINT BY NOT MORE
 14                v.                                    THAN 30 DAYS (L.R. 8-3)
 15 ILLEGAL CIVILIZATION LLC, a
    California Limited Liability Company;                Complaint Served: September 9, 2019
 16 ILLEGAL CIV CINEMA, LLC, a                           Current Response Date: September 30,
    California Limited Liability Company;                2019
 17 UMG COMMERCIAL SERVICES,                             New Response Date: October 21, 2019
    INC., a Delaware Corporation;
 18 UNIVERSAL MUSIC
    INVESTMENTS INC., a California
 19 Corporation; and UMG RECORDING
    SERVICES, INC, , a Delaware
 20 Corporation,
 21                      Defendants.
 22
 23
 24
 25                Plaintiff Deuce Studio (“Plaintiff”) and Defendants UMG Commercial
 26 Services, Inc., Universal Music Investments, Inc., and UMG Recording Services,
 27 Inc. (the “Universal Defendants”) by and through their undersigned counsel,
 28 stipulate as follows based upon the following facts:

      67367852v2                                                               Case No. 2:19-cv-06564
                         STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 2:19-cv-06564-JFW-E Document 40 Filed 09/25/19 Page 2 of 3 Page ID #:140




  1                1.   On July 20, 2019, Plaintiff filed its Complaint for Infringement,
  2 Removal of Copyright Management Information, Common Law Copyright
  3 Infringement, Violation of Berne Convention, California Civil Code § 980(b),
  4 California Business and Professions Code §§ 17200 et. seq. and Conversion (the
  5 “Complaint”) against the Universal Defendants;
  6                2.   The Universal Defendants’ response to the Complaint is currently due
  7 on September 30, 2019.
  8                3.   There have been no previous extensions of time for the Universal
  9 Defendants to respond to the Complaint.
 10                Therefore, IT IS STIPULATED AND AGREED that the Universal
 11 Defendants shall have an extension up to and including October 21, 2019, to answer
 12 or otherwise respond to the Complaint.
 13
      DATED: September 25, 2019 BARUCH S. GOTTESMAN
 14
 15                                          By:          /s/ Baruch S. Gottesman
 16                                                         BARUCH S. GOTTESMAN
                                                    Attorneys for DEUCE STUDIO
 17
 18
 19 DATED: September 25, 2019 JEFFREY D. GOLDMAN
                              JESSICA P.G. NEWMAN
 20
                              JEFFER MANGELS BUTLER &
 21                           MITCHELL LLP
 22
                                             By:           /s/ Jeffrey D. Goldman
 23
                                                            JEFFREY D. GOLDMAN
 24                                                 Attorneys for UMG COMMERCIAL
 25                                                 SERVICES, INC., UNIVERSAL MUSIC
                                                    INVESTMENTS, INC., AND UMG
 26                                                 RECORDING SERVICES, INC.
 27
 28

      67367852v2                                    2                         Case No. 2:19-cv-06564
                        STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 2:19-cv-06564-JFW-E Document 40 Filed 09/25/19 Page 3 of 3 Page ID #:141




  1                                      FILER’S ATTESTATION
  2                Pursuant to L.R. 5-4.34(a)(2)(i), the filer of this document attests that all other
  3 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
  4 content and have authorized the filing.
  5
  6
  7 Dated: September 25, 2019
  8                                               By:         /s/ Jeffrey D. Goldman
                                                                    Jeffrey D. Goldman
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      67367852v2                                     3                         Case No. 2:19-cv-06564
                         STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
